Case 1:20-cr-00099-BAH Document1 Filed 07/01/20 Page i1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : VIOLATION:
: 18 U.S.C. § 371 (Conspiracy to Commit
BRIAN JOHNSON, : Wire Fraud)
Defendant. : FORFEITURE: 18 U.S.C. § 981(a)(1)(©),

28 U.S.C. § 2461(c)
INFORMATION

The United States charges: Case: 1:20-cr-0099

Assigned To : Chief Judge Beryl A. Howell
Assign. Date : 7/1/2020
Description: INFORMATION (A)

At times material to this Information:
Introduction

1. BRIAN JOHNSON (“DEFENDANT JOHNSON”) resided in Washington, D.C.
and maintained a bank account at Bank of America (“Bank of America Account”).

2. CO-CONSPIRATOR-ONE resided in Virginia.

3. Howard University (“Howard”) was a private research university in Washington,
D.C.

4. Howard’s Financial Aid Office (“the Financial Aid Office”) awarded and
accounted for student financial aid. Howard offered financial aid assistance to students, which
included grants and scholarships. Employees at Howard who also were enrolled in classes were
eligible for remission of tuition for up to two courses per semester if they met certain eligibility
criteria. If a student received financial aid in an amount exceeding the balance of what the student
owed to the school, Howard may have issued the student a “refund” either via direct deposit to a

bank account or via check.
Case 1:20-cr-00099-BAH Document1 Filed 07/01/20 Page 2of5

5. Howard’s Office of the Bursar (“the Bursar’s Office”) maintained student account
activity, including tuition and housing fees. The Bursar’s Office disbursed awarded funds to
students.

6. Banner was a web-based, administrative software application used by Howard.
Banner recorded and maintained information and data for Howard students and employees. Banner
was used in conjunction with financial aid, student accounts, and cashiering. Certain Financial Aid
Office employees’ access to Banner allowed them not only to see student profiles, but to enter
financial aid awards into student profiles.

7. A financial aid recipient needed a student profile in order to receive funds. Student
profiles existed for both enrolled students and former students.

8. Venmo was a mobile payment service. Venmo account holders could link their
Venmo accounts with bank accounts and transfer funds to other Venmo users.

9. DEFENDANT JOHNSON earned a Bachelor of Science degree from Howard in
approximately May 2009. From approximately 2011 through August 2016, he worked in the
Financial Aid Office. From 2014 through August 2016, he was the Associate Director of Financial
Aid in the Financial Aid Office. From fall 2011 through spring 2015, DEFENDANT JOHNSON
was enrolled as a part-time student in Howard’s Master of Business Administration (“MBA”)
program. He ultimately earned his MBA in approximately May 2015. He stopped working at
Howard in August 2016.

10. CO-CONSPIRATOR-ONE worked at Howard from 2011 through 2017 and served
in the Financial Aid Office and the Bursar’s Office. CO-CONSPIRATOR-ONE’s access in Banner

allowed CO-CONSPIRATOR-ONE to see student profiles and enter financial aid awards.
Case 1:20-cr-00099-BAH Document1 Filed 07/01/20 Page 3of5

COUNT ONE
(Conspiracy to Commit Mail Fraud)

1. From in or about at least November 2016 through in or about at least May 2017, in
the District of Columbia and elsewhere, DDEFENDANT JOHNSON - and
CO-CONSPIRATOR-ONE did knowingly and willfully conspire, combine, confederate, and
agree to commit offenses against the United States, that is, violations of Title 18, United States
Code, Section 1343 (wire fraud), in violation of Title 18, United States Code, Section 371
(conspiracy).

The Purpose of the Conspiracy

12. It was a purpose of the conspiracy for DEFENDANT JOHNSON and
CO-CONSPIRATOR-ONE to defraud Howard out of money to which DEFENDANT JOHNSON
and CO-CONSPIRATOR-ONE were not entitled.

Manner and Means of the Conspiracy

13. The manner and means by which this purpose was carried out included
CO-CONSPIRATOR-ONE logging into Banner and fraudulently entering financial aid awards
into DEFENDANT JOHNSON’s student profile even though he was no longer a student at the
school and no longer worked at the school. By fraudulently entering those awards onto
DEFENDANT JOHNSON’s student profile, CO CONSPIRATOR-ONE caused DEFENDANT
JOHNSON’s profile to have a negative balance, resulting in Howard “refunding” money to
DEFENDANT JOHNSON by directly depositing funds into his Bank of America Account.
DEFENDANT JOHNSON then paid CO-CONSPIRATOR-ONE a portion of the fraudulently

obtained proceeds.
Case 1:20-cr-00099-BAH Document1 Filed 07/01/20 Page 4of5

Overt Acts
14. In furtherance of the conspiracy, and in order to effect the objects thereof,
DEFENDANT JOHNSON and CO-CONSPIRATOR-ONE, in various combinations, directly and
indirectly, within the District of Columbia and elsewhere, committed overt acts, including, but not
limited to the following:
a. On or about November 1, 2016, CO-CONSPIRATOR ONE logged into the Banner
system and fraudulently awarded a $10,000 university grant to DEFENDANT
JOHNSON’ account, applying it to the fall 2014 semester.
b. On or about November 2, 2016, DEFENDANT JOHNSON sent
CO-CONSPIRATOR-ONE $1,500 via Venmo.
c. Onor about November 7, 2016, CO-CONSPIRATOR ONE logged into the Banner
system and fraudulently awarded a $12,000 university grant to DEFENDANT
JOHNSON’s account, applying it to the spring 2015 semester.
d. Onor about November 10, 2016, JOHNSON withdrew $5,000 in cash from a Bank
of America branch in Washington, D.C.

(Conspiracy to Commit Mail Fraud,
in violation of Title 18, United States Code, Section 371)

FORFEITURE ALLEGATION
1. Upon conviction of the offense alleged in Count One, DEFENDANT JOHNSON
shall forfeit to the United States any property, real or personal, which constitutes or is derived from
proceeds traceable to the offense, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).
The United States will seek a forfeiture money judgement in the amount of at least $53,849.
2. If any of the property described above as being subject to forfeiture, as a result of

any act or omission of DEFENDANT JOHNSON:
Case 1:20-cr-00099-BAH Document1 Filed 07/01/20 Page 5of5

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property that cannot be divided without

difficulty;

DEFENDANT JOHNSON shall forfeit to the United States any other property of DEFENDANT

JOHNSON, up to the value of the property described above, pursuant to 21 U.S.C. § 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28,
United States Code, Section 2461(c), and Title 18, United States Code, Section 853(p))

Respectfully submitted,

MICHAEL R. SHERWIN
ACTING UNITED STATES ATTORNEY
N.Y. Bar No. 4444188

Ls Y . t

Kotdp._ Leo—
KONDI J. KLEINMAN
California Bar No. 241277
Assistant United States Attorney
Fraud and Public Corruption Section
555 4th Street, N.W.
Washington, D.C. 20530
(202) 252-6887
Kondi.Kleinman2@usdoj.gov
